Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 14, 2021

                                    No. 04-21-00058-CV

DIAMOND ENVIRONMENTAL MANAGEMENT, L.P.; Bexar County Emergency Service
        District No. 5; and Bexar County Emergency Service District No. 10,
                                    Appellants

                                              v.

                            CITY OF SAN ANTONIO, TEXAS,
                                      Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-26125
                           Honorable Aaron Haas, Judge Presiding


                                       ORDER

         On September 14, 2021, appellants, Bexar County Emergency Services District No. 5 and
Bexar County Emergency Services District No. 10, filed an unopposed motion for an extension
of time in which to file a reply brief. The motion is GRANTED and appellants are ORDERED
to file their reply brief no later than October 13, 2021.




                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court